Title: To Benjamin Franklin from [John Mehegan], 27 August 1783
From: Mehegan, John
To: Franklin, Benjamin


          
            A Monsieur Franklin Ministre plénipotentiare des treize états unis de
              l’Amerique.
            Brest August the 27th 1783—
          
          Comme vous ètes dans ce pais ci le représantant des Americains vos compatriotes, ils ne
            peuvent pas faire mieux que de s’addresser à vous, lorsqu’ils ont besoin de protection.
            C’est d’apres celà, Monsieur que je vais prendre la liberté de mettre sous vos yeux l’affaire d’un Americain, dont la situation meritera peut-ètre votre
            attention. Voici le fait.
          Au mois de May 1782 il arriva ici un sloop monté par sept Americains dont un étoit
            Mousse; ces hommes échappés de prisons de Kinsale etoient venus au Cove de Cork,
            s’etoient emparé de ce sloop, et avoient fait route pour les côtes de France. Arrivés ici àprés avoir essuyé bien de
            difficultés, leur petit batiment fut enfin déclaré bonne
              prise par l’amirauté.
          Ces Americains trouvant une occasion de renvoyer dans sa patrie ce Mousse qu’ils
            avoient sauvé avec eux par charité, ils en profiterent et le firent partir en lui
            fournissant ce qui lui etoit nécessaire.
          Deux des six restant remirent leurs interêts entre les mains du sieur Riou qui est ici
            interprète anglois; les quatre autres
            s’adresserent à un procureur de cette ville nommé Lelay et lui donnerent leur
            procuration. Comme il se passa bien du tems avant que les droits de l’amirauté fussent
            reglés à l’égard de la prise en question, et avant que la vente en fût faite, et que la
            quotité des pars fut réglée; trois de ces Americains àprés avoir touché quelques
            avances, prirent le parti de s’embarquer sur des batiments françois. Les autres
            resterent ici, toucherent leurs parts et partirent.
          Les parts à raison de six se trouverent ètre de 2900 l.t.
            Le sieur Springer pour lequel j’ai honneur de vous écrire étoit parti des premiers, et
            n’avoit touché qu’un accompte sur sa part, aprés avoir èté fait de nouveau prisonnier et
            detenu en Angleterre pendant deux mois, il vient d’arriver ici pour réclamer le reste de
            ce qu’il lui révenoit. Mais il rencontre maintenant des difficultés aux quelles il ne
            devoit pas s’attendre.
          Le sieur Springer est un de quatre qui avoient mis leurs interêts entre les mains du
            Sr. Lelay procureur. Celui-ci àprés avoir remis aux trois autres les 2900 l.t. qui révenoient à chacun d’eux, fait maintenant
            difficulté pour se dessaisir de la part de celui-ci, sous pretexte que le Mousse, dont
            il a été question cy dessus ne vienne un jour à demander sa part de la
            prise. Le sieur Riou qui n’a pas encore reglé ses comptes avec les deux Americains, qui
            lui avoient remis leurs interêts s’accorde en cela avec le sieur Lelay, et pretend
            qu’ils ne doivent rien determiner definitivement dans la crainte que ce mousse ne vienne
            un jour à leur demander sa part.
          Mais qui ne voit pas que ce n’est qu’un subterfuge de la part de ces-Messieurs. 1°.
            pourquoi N’ont ils pas fait cette difficulté dans le tems qu’ils auroient dû la faire?
            2°. ils n’ont traité qu’avec les six Americains en question du fond desquels ils ont eté
            les dépositaires, ainsi quand même ce mousse auroit droit de revendiquer un part de la
            prise, il ne pourroit pas l’exiger des Srs. Riou et Lelay et n’auroit son récours que
            sur les six autres. 3° en supposant donc qu’il ait droit á cette prise, pourquoi
            faut-il, que le sieur Springer en soit le seul responsable? Mais ni le Sr: Lelay ni le
            sr. Riou n’ont point entendu parler du mousse qui probablement s’est trouvé fort heureux
            que des hommes forts et hardis l’aient sauvé avec eux, en s’exposant aux dangers qu’ils
            ont couru. Ainsi ce nouvel incident de leur part n’est qu’un pretexte supposé.
          Le sieur Lelay à d’ailleurs fait offre àu sr. Springer de lui remettre 1250 l.t. à condition, que celui-ci se desistera de toute autre
            pretention. Pourquoi une telle proposition? Ou le sieur Lelay a droit de garder pour sa
            guarantie la part du sieur Springer, ou il ne l’a pas? S’il’a, il ne se dessaisiroit pas
            d’une portion aussi considerable? S’il ne l’a pas, pourquoi ne pas remettre au sr.
            Springer tout ce qui lui révient?
          Le sr. Lelay allegue en outre qu’il ne veut rien terminer definitivement avant que le
            sieur Riou n’ait rendu ses comptes: Mais le sr. Riou n’a de comptes à rendre qu’aux deux
            Americains qui lui ont laissé leur procuration, et ces comptes ne regardent en aucune
            maniere le sr. Lelay. Les comptes de la vente du batiment ont été reglés, et les parts
            en ont èté determinés, que faut-il de plus?
          Le sieur springer implore votre sécours et votre protection. Il est ici sans la moindre
            résource, et presque sans espérance, quoi de plus à plaindre que sa position? Dans un
            païs ètranger dont il ignore la langue et les rubriques de la chicane, que voulez vous
            qu’il fasse si vous ne lui pretez une main Sécourable? Il espere, Monsieur, que vous voudriez bien faire employer l’autorité nécessaire pour que le sr.
            Lelay lui remette le restant de sa part qui se monte à 2246 l.t. Ce sera un service dont il vous aura une eternelle reconnoissance.
          
            To his Excellency Doctor Franklin
          
        